PER CURIAM.
C.M. was adjudicated delinquent based upon his possession and his possession with intent to sell the same quantity of cannabis, as well as his possession of drug paraphernalia. The state concedes that the constitutional prohibition against double jeopardy was violated where C.M. was found to have possessed and possessed with intent to sell the same quantity of cannabis. See Pasley v. State, 625 So.2d 1303 (Fla. 1st DCA 1993). Because the evidence supports the adjudication as to the possession with intent and paraphernalia offenses, we affirm the order adjudicating C.M. delinquent, but reverse and remand for entry of a corrected disposi-tional order wherein the adjudication for simple possession is vacated.
AFFIRMED in part, REVERSED in part and REMANDED.
MINER and MICKLE, JJ., and SMITH, Senior Judge, concur.